FILED
                             NOT FOR PUBLICATION                            MAR 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 RICARDO GARCIA YANAGUI,                         No. 07-73991

               Petitioner,                       Agency No. A073-928-003

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Ricardo Garcia Yanagui, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his second

motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KY/Research
abuse of discretion the denial of a motion to reopen. Perez v. Mukasey, 516 F.3d
770, 773 (9th Cir. 2008). We deny in part and dismiss in part the petition for

review.

       The BIA did not abuse its discretion in denying Garcia Yanagui’s second

motion to reopen as untimely and numerically barred, where the motion was filed

almost four years after the final administrative order, see 8 U.S.C.

§ 1229a(c)(7)(C)(i), and Garcia Yanagui did not show he was entitled to equitable

tolling, see Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003).

       We lack jurisdiction to review Garcia Yanagui’s contention that the BIA

should have invoked its sua sponte authority to reopen his proceedings. See

Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

       We decline Garcia Yanagui’s request to remand his case to the BIA for

clarification of its order because the BIA’s decision is not ambiguous. Garcia

Yanagui’s contention that the BIA failed to follow its own precedent is meritless.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




KY/Research                               2                                      07-73991